           Case 1:21-cr-00071-ABJ Document 9 Filed 02/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

   v.
                                                         CR NO. 21-CR-0071 (ABJ)
KARL DRESCH,


   Defendant.


                                 NOTICE OF APPEARANCE

        NOW COMES the United States of America, through undersigned counsel, and gives

notice that undersigned counsel, Jennifer Leigh Blackwell, Assistant U.S. Attorney, hereby

enters her appearance on behalf of the United States.

        Dated: February 12, 2021

                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             N.Y. Bar No. 4444188


                                             ____/s/ Jennifer L. Blackwell_______
                                             Jennifer Leigh Blackwell
                                             Assistant United States Attorney
                                             D.C. Bar No. 481097
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Phone: (202) 803-1590
                                             Jennifer.blackwell3@usdoj.gov
          Case 1:21-cr-00071-ABJ Document 9 Filed 02/12/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        On this 12th day of February, a copy of the foregoing was served on counsel of record for
the defendant via the Court’s Electronic Filing System.



                                                   /s/ Jennifer L. Blackwell
                                             Jennifer Leigh Blackwell
                                             Assistant United States Attorney
                                             Jennifer Leigh Blackwell
                                             Assistant United States Attorney
                                             D.C. Bar No. 481097
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Phone: (202) 803-1590
                                             Jennifer.blackwell3@usdoj.gov
